Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a supplemental Final-office Rejection that replacing the final rejection mailed on 4/28/2022. Please see the grounds of rejection as follows.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 9-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saframek et al. (Pub. No. US2017/0109315) in view of Zheng et al. (Pub. No. US2020/0067814)
As per claim 1, Saframek discloses a system (fig.32, 3205) comprising: 
a memory device; (fig.32, 3215)
a memory controller (fig.32, 3210) coupled to the memory device; and 
logic configured to perform operations (paragraph 223, i.e., physical layer logic take the configured value and use it in subsequent operations) comprising: contemporaneously receiving multiple flow control units (flits) including a first flit and a second flit, (paragraph 531, i.e., physical layer logic receives a bit stream including a set of flits (e.g., first, second, etc.) over a serial data link) the first flit having a first credit return field, and the second flit having a second credit return field; (paragraphs 266-268 & 290, i.e., every header flit includes single bit field can be determined serving as a mechanism for credit returns or acknowledges.)
updating credit data using credits indicated in only one of the first credit return field of the first flit and the second credit return field of the second flit. (paragraphs 223-226, i.e., updates to command registers associated with a limited subset of specific periods)
	Saframek discloses all the above but does not explicitly discloses the interface is a Chiplet Protocol interface. However, Zheng discloses this. (paragraph 5-7, On-chip interconnect architecture connects number of nodes (e.g., chiplets) in one system via router from power supply.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Zheng with the teaching of Saframek to improve the power saving benefits of the interconnect architectures and to provide superior scalability that can be applied to any number of nodes and interconnect topologies so as to enhance the system performance.

As per claim 2, Saframek discloses wherein the operations further comprise: determining to update the credit data using the first credit return field and to not update the credit data using the second credit return field based on a first lane of the first flit and a second lane of the second flit. (paragraphs 218-220 & 289-290, i.e., verifying the credit return fields that allowing any flit to return the number of credits on the multiple of the number of active lanes. Modified transaction descriptor based on global identifier field 302, attributes field 304 and channel identifier field 306 that provide   additional information to be modified as further cited in paragraphs 65-67)

As per claim 3, Saframek discloses wherein the operations further comprise: before updating the credit data using the first credit return field, verifying that the second credit return field has a value of zero. (paragraph 189, i.e., Loop count value of zero corresponds to infinite count)

As per claim 4, Saframek discloses wherein: the multiple flits include a third flit having a third credit return field; (paragraphs 218-220 & 289-290, i.e., verifying the credit return fields that allowing any flit to return the number of credits.)
the operations further comprise determining which credit return field of the multiple flits contains indicated credits; and (paragraphs 218-220 & 289-290, i.e., verifying the credit return fields that allowing any flit to return the number of credits.)
the updating of the credit data using credits indicated in only one of the first credit return field of the first flit and the second credit return field of the second flit is in response to determining that only the second credit return field of the second flit indicates credits and comprises updating the credit data using only credits indicated by the second credit return field of the second flit. (paragraphs 218-220 & 289-290, i.e., verifying the credit return fields that allowing any flit to return the number of credits.) 

As per claim 5, Saframek discloses wherein the operations further comprise: combining the first credit return field of the first flit with the second credit return field of the second flit using a bitwise-OR operation. (paragraph 301, i.e., bit data masks can be used with an XOR tree (based on the selected polynomial) to produce the 16 CRC bits.)

As per claim 6, Saframek discloses wherein the operations further comprise: identifying a virtual channel from the first flit; and wherein the updating of the credit data comprises updating credit data for the identified virtual channel. (paragraph 239, i.e., a header bit provided together with a 4-bit flit control field that can be used to designate such information as a virtual network of the flit)

As per claim 7, Saframek discloses wherein the operations further comprise: identifying a first virtual channel, a first number of credits, a second virtual channel, and a second number of credits from the first flit; and wherein the updating of the credit data comprises updating credit data for the first virtual channel using the first number of credits and updating credit data for the second virtual channel using the second number of credits. (paragraph 265, i.e., a channel field provided that can be encoded for use in credit returns and the Virtual Network field provide the Virtual Channel that a credit return map to.)

As per claim 9, Saframek discloses wherein the receiving of the multiple flits comprises receiving the multiple flits via a Chiplet Protocol Interface (CPI). (paragraph 653, i.e., wherein the layered protocol stack is further configured to assemble a header flit including a plurality of slots and provides the communication between devices)

As per claim 10, Saframek discloses a method comprising: contemporaneously receiving, during a common duration defined by one or more clock cycles, (paragraphs 223 & 563, i.e., a clock signal in data to be communicated from a first device over a serial data link and updates to command registers associated with a limited subset of specific periods) multiple flow control units (flits) including a first flit and a second flit, (paragraph 531, i.e., physical layer logic to receive a bit stream including a set of flits(e.g., first, second, etc.) over a serial data link) the first flit having a first credit return field, and the second flit having a second credit return field; and (paragraphs 266-268 & 290, i.e., every header flit includes single bit fields serving as a mechanism for credit returns or acknowledges.)
updating credit data using credits indicated in only one of the first credit return field of the first flit and the second credit return field of the second flit. (paragraph 223, i.e., updates to command registers associated with a limited subset of specific periods)
Saframek discloses all the above but does not explicitly discloses the interface is a Chiplet Protocol interfaces. However, Zheng discloses this. (paragraph 5-7, On-chip interconnect architecture connects large number of nodes (e.g., chiplets) in one system via router from power supply.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Zheng with the teaching of Saframek to improve the power saving benefits of the interconnect architectures and to provide superior scalability that can be applied to any number of nodes and interconnect topologies so as to enhance the system performance.

As per claim 11, Saframek discloses the method further comprising: determining to update the credit data using the first credit return field and to not update the credit data using the second credit return field based on a first lane of the first flit and a second lane of the second flit. (paragraphs 218-220 & 289-290, i.e., verifying the credit return fields that allowing any flit to return the number of credits on the multiple of the number of active lanes. The Lanes bit is then set in the Pattern Generator Control Register which drive and check patterns in Pattern State.)

As per claims 12 & 21, Saframek discloses the method further comprising: before updating the credit data using the first credit return field, verifying that the second credit return field has a value of zero. (paragraph 189, i.e., Loop count value of zero corresponds to infinite count)

As per claim 13, Saframek discloses wherein: the multiple flits include a third flit having a third credit return field; (paragraphs 218-220 & 289-290, i.e., verifying the credit return fields that allowing any flit to return the number of credits.)
the method further comprises determining which credit return field of the multiple flits contains indicated credits; and (paragraphs 218-220 & 289-290, i.e., verifying the credit return fields that allowing any flit to return the number of credits.)
the updating of the credit data using credits indicated in only one of the first credit return field of the first flit and the second credit return field of the second flit is in response to determining that only the second credit return field of the second flit indicates credits and comprises updating the credit data using only credits indicated by the second credit return field of the second flit. (paragraphs 223 & 563, i.e., a clock signal in data to be communicated from a first device over a serial data link and updates to command registers associated with a limited subset of specific periods)

As per claims 14 & 22, Saframek discloses the method further comprising: combining the first credit return field of the first flit with the second credit return field of the second flit using a bitwise-OR operation. (paragraph 301, i.e., bit data masks can be used with an XOR tree (based on the selected polynomial) to produce the 16 CRC bits.)

As per claim 15, Saframek discloses the method further comprising: identifying a virtual channel from the first flit; and wherein the updating of the credit data comprises updating credit data for the identified virtual channel. (paragraph 239, i.e., a header bit provided together with a 4-bit flit control field that can be used to designate such information as a virtual network of the flit)

As per claim 16, Saframek discloses the method further comprising: identifying a first virtual channel, a first number of credits, a second virtual channel, and a second number of credits from the first flit; and wherein the updating of the credit data comprises updating credit data for the first virtual channel using the first number of credits and updating credit data for the second virtual channel using the second number of credits. (paragraph 265, i.e., a channel field provided that can be encoded for use in credit returns and the Virtual Network field provide the Virtual Channel that a credit return map to.)

As per claim 17, Saframek discloses wherein: the identifying of the first virtual channel comprises determining, from a 1- bit first field of the first flit, whether the first number of credits is for the first virtual channel or a third virtual channel; and the identifying of the second virtual channel comprises determining, from a 1-bit second field of the first flit, whether the second number of credits is for the second virtual channel or a fourth virtual channel. (paragraphs 295-298, i.e., the Virtual Network field, can be used to identify the Virtual Channel that a credit return map to.)

As per claim 19, Saframek discloses a non-transitory machine-readable medium that stores instructions that, when executed by a system, cause the system to perform operations comprising: contemporaneously receiving, during a common duration defined by one or more clock cycles, (paragraphs 223 & 563, i.e., a clock signal in data to be communicated from a first device over a serial data link and updates to command registers associated with a limited subset of specific periods) multiple flow control units (flits) including a first flit and a second flit, (paragraph 531, i.e., physical layer logic to receive a bit stream including a set of flits(e.g., first, second, etc.) over a serial data link) the first flit having a first credit return field, and the second flit having a second credit return field; and (paragraphs 266-268 & 290, i.e., every header flit includes single bit fields serving as a mechanism for credit returns or acknowledges.)
updating credit data using credits indicated in only one of the first credit return field of the first flit and the second credit return field of the second flit. (paragraph 265, i.e., a channel field provided that can be encoded for use in credit returns and the Virtual Network field provide the Virtual Channel that a credit return map to.)
Saframek discloses all the above but does not explicitly discloses the interface is a Chiplet Protocol interface. However, Zheng discloses this. (paragraph 5-7, On-chip interconnect architecture connects large number of nodes (e.g., chiplets) in one system via router from power supply.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Zheng with the teaching of Saframek to improve the power saving benefits of the interconnect architectures and to provide superior scalability that can be applied to any number of nodes and interconnect topologies so as to enhance the system performance.

As per claim 20, Saframek discloses wherein the operations further comprise: determining to update the credit data using the first credit return field and to not update the credit data using the second credit return field based on a first lane of the first flit and a second lane of the second flit. (paragraphs 218-220 & 289-290, i.e., verifying the credit return fields that allowing any flit to return the number of credits on the multiple of the number of active lanes. The Lanes bit is then set in the Pattern Generator Control Register which drive and check patterns in Pattern State.)

Response to Amendment
4.	Applicant's amendment filed on 1/12/22 have been fully considered but are moot in view of the new ground(s) of rejection.
a. With respect to claims 1, 10 and 19, Applicant argues that Safranek discusses “a link layer and a physical layer” but does not disclose a CPI. The new recites reference, Zheng discloses this. (paragraph 5-7, On-chip interconnect architecture connects large number of nodes (e.g., chiplets) in one system via router from power supply.)
	b. With respect to claims 2, 11 and 20, Applicant argues that Safranek discusses a method of dividing a flit for transport and reconstructing it but does not discuss using or not using credit data based on a lane of a flit. Examiner respectfully disagrees. Saframek notes at (paragraphs 218-220 & 289-290, using the credit return field for allowing any flit to return number of credits data on the active lanes of any allowing flit. This is equivalent as Applicant’s recites claims. Thus, the prior art teaches the invention as claimed and the amended claims do not distinguish over the prior art as applied.
	c. With respect to claims 3, 12, and 21, Applicant argues that Safranek does not discloses “before updating the credit data using the first return field, verifying that the second credit return field has a value of zero.” Examiner respectfully disagrees. As Safranek notes at (paragraph 441, Examiner further cited for clarification, states may be represented by values or portions of values. As an example, a first value, such as a logical one, may represent a default or initial state, while a second value, such as a logical zero, may represent a non-default state. Pattern checking can be enabled in a Loopback Pattern. Each receiver lane can compare the received data against transmitted data in a corresponding transmitter lane as further cited in paragraph 190) Thus, the prior art teaches the invention as claimed and the amended claims do not distinguish over the prior art as applied.
	d. With respect to claims 5 and 14, Applicant argues that Safranek discusses a CRC filed not a credit return field. Examiner respectfully disagrees. As Safranek notes at paragraph 301, The value of a CRC field of a flit can be generated from a bit data mask representing the payload of the flit. A 176 (non-CRC) bit data masks can be used with an XOR tree (based on the selected polynomial of a bit data mask that representing the payload) to produce the 16 CRC bits. This is equivalent as Applicant’s recites claims “the credit return field of the second flit using a bitwise-Or operation. Thus, the prior art teaches the invention as claimed and the amended claims do not distinguish over the prior art as applied. 
e. With respect to claims 8 and 17, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the size of the channel field and no discussion of 1-bit fields to select from among four virtual channels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Brewer [Pub. No. US2022/0122668] discloses a chiplet protocol interface request packet.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184